DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 07/20/2022, claims 1-8 have been amended. Currently, claims 1-9 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  there is a lack of antecedent basis for the recitation of “the display” in line 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 20180154774 A1).
Regarding claim 1, Park teaches a system for controlling, using a knob,  a function of a vehicle, the system comprising: an input part configured to receive position information of the knob within a movement range area below the display or within a preset plane area;  (Para 550-559. Figure 22. So the knob operates the display on the display that is adhere to. The rotation is the position information)
Wherein the movement range area and the preset plane area are spaced apart from the display of the vehicle, and the movement range area has a movement range for the knob; (Para 550-559.  Pleae note that in this case, 830a is the display, and the 830b is the movement range area and the present plane area which has the movement range knob for the knob to attach to, and it is separate from 830a)
a memory configured to store a display control program using the position information of the knob; (Para 550-559. So the knob operates the area that it is adhere to. The rotation is the position information, and the operation information is the location of the knob)
and a processor configured to execute the display control program, wherein the processor is configured to control a function of the vehicle based on the position information according to movement of the knob and operation information of the knob. (Para 550-559. So the knob operates the area that it is adhere to. The rotation is the position information, and the operation information is the location of the knob)

Regarding claim 2, Park already teaches the system of claim 1, 	
and Park further teaches wherein the processor is configured to transmit a control command for a corresponding function menu in consideration of position information of the knob, in a case in which the knob moves within the movement range to a position corresponding to a function menu which is displayed in the movement range area under the display. (Para 546-549, 550-559. So different menu can be operated by the knob which it is attached to 830b which is the movement range area)

Regarding claim 3, Park already teach the system of claim 2, 	
and Park further teaches wherein the processor is configured to call a pop-up screen for the corresponding function, when a tab input for the knob is applied at a position corresponding to the function menu. (Para 546-549. So different menu can be operated by the knob depending on which GUI item it is adhered to.  The adherence action is the tab input.  The pop up is shown on the movement range area that it is attached)

Regarding claim 6, Park already teaches the system of claim 1, 	
and Park further teaches wherein the processor is configured to display a menu corresponding to favorites on the display and display a function selected by a knob manipulation on a main screen of the display when the knob is moved to a favorite function menu area. (Para 546-549. So different menu can be operated by the knob depending on which GUI item it is adhered to.  So the favorites can be volume or temperature which can be selected for control depending on the location of the knob. So in this case, the knob is the moved to the display for control.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20180154774 A1), in view of Zhang (US 20170286057 A1).
Regarding claim 4, Park already teaches the system of claim 2, 
And Park already teaches controlling volume in a case in which a knob manipulation is recognized at a position corresponding to sound volume control on the function menu. (Para 546-549. So different menu can be operated by the knob depending on which GUI item it is adhered to.  The adherence action is the tab input)
However Park does not teach wherein the processor is configured to control a media volume of the vehicle when a medium is being played and control a system volume of the vehicle when the medium is not being played when a knob manipulation is recognized at a position corresponding to sound volume control on the function menu.
However Zhang teaches herein the processor is configured to control media volume when a medium is operating and control entire system volume when the medium is not operated.  (Para 33-40)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Park with Zhang to teach wherein the processor is configured to control a media volume of the vehicle when a medium is being played and control a system volume of the vehicle when the medium is not being played when a knob manipulation is recognized at a position corresponding to sound volume control on the function menu in order to produce the predictable result of separately control system volume and music volume as shown by Zhang

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20180154774 A1). Further in view of Jeong et al. (US 20140184510 A1)
Regarding claim 5, Park already teaches the system of claim 1, 	
and Park further teaches wherein the processor is configured to control the function menu in response to a rotation of the knob and a press of the knob.  (Para 342-345.  So the knob control using rotation and press)
However Park does not teach controlling using press holding time of the knob.
However Jeong teach controlling using press holding time. (Para 52-57)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Park with Jeong to teach controlling using press holding time of the knob in order to further enhance the functionality of the display control system by adding a controlling function utilizing holding time.

Allowable Subject Matter
Claims 7-9 are allowed.
The following is an examiner' s statement of reasons for allowance: 
Independent claim 1 distinctly features: 	
	“an input part configured to receive at least one piece of position information of a knob within a movement range in an area under a display and position information of the knob within a preset plane area; a memory configured to store a display control program using the position information of the knob; and a processor configured to execute the display control program, wherein the processor is configured to control a function of the vehicle based on the position information according to a movement of the knob and operation information of the knob, and wherein the processor is configured to perform display control in consideration of position information of the knob within a console area in the same proportion as a display screen, when the knob is removed from the movement range in the area under the display and installed in a console which is the preset plane area”
The closest prior arts Park et al. (US 20180154774 A1) teaches vehicle input operation as shown in , and Zhang (US 20170286057 A1) teaches input operation as shown .
However it either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious which shows a specific knob input operation as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Response to Arguments
Applicant's arguments filed 07/202/2022 have been fully considered but they are not persuasive. 
On page 6, applicant alleged that “Park teaches, in FIGS. 8 to 24, detachable interface device 900 configured to be attached to or detached from display unit 830. As shown in FIG. 9, detachable interface device 900 includes input module 910, display module 950, electromagnetic module 980, communication module 940, battery 990, and control module 970. As described in paragraph [0340], based on a rotational movement caused by a user input, the detachable interface device 900 can control which information is displayed on display module 950. Also, as described in paragraph [0341], detachable interface device 900 can move the information displayed on a first portion of display module 950 to a second portion of display module 950 based on the rotational movement caused by the user input. 
Park, however, does not teach detachable interface device 900 being attached to a place that is outside the screen of display unit 830. Park also does not teach detachable interface device 900 performing any function when attached to an area spaced apart from the screen of display unit 830. Park, therefore, does not teach at least "an input part configured to receive position information of the knob positioned within a movement range area below the display or within a preset plane area, wherein the movement range area and the preset plane area are spaced apart from the display of the vehicle, and the movement range area has a movement range for the knob," as recited in claim 1.”
Examiner finds the argument not persuasive. In this case, Park clearly teaches 830a is the display, and the 830b is the movement range area and the present plane area which has the movement range knob for the knob to attach to, and it is separate from display 830a as shown in paragraphs 550-559 and figure 22.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626